Electronically Filed
                                                     Supreme Court
                                                     SCOT-XX-XXXXXXX
                                                     04-MAR-2022
                                                     04:08 PM
                                                     Dkt. 201 OCOR


                           SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               In the Matter of the Application of

                 MAUI ELECTRIC COMPANY, LIMITED

     For Approval of Power Purchase Agreement for Renewable
         Dispatchable Generation with Paeahu Solar LLC.



           APPEAL FROM THE PUBLIC UTILITIES COMMISSION
                  (Agency Docket No. 2018-0433)

                         ORDER OF CORRECTION
                          (By:   Wilson, J.)

          IT IS HEREBY ORDERED that the Dissenting Opinion filed

on March 2, 2022, is corrected as follows:

          On Page 1, the title of the opinion “DISSENTING OPINION

BY WILSON, J.” is corrected to read “CONCURRING AND DISSENTING

OPINION BY WILSON, J.”

          On Page 2, Line 10 the sentence “Accordingly, I

respectfully dissent and would remand for PUC to determine

whether a reasonable allegation of harm was made.” is corrected

to read “Accordingly, I respectfully dissent to the Majority’s

affirmance of the PUC’s approval of the power purchase agreement
and would remand for the PUC to determine whether a reasonable

allegation of harm was raised.    I concur in all other respects

with the Majority decision, including the recognition of the

right to a life-sustaining climate system.”

          On Page 12, Line 5 the word “about” is corrected to

read “addressing”.

          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawai#i, March 4, 2022.

                                 /s/ Michael D. Wilson

                                 Associate Justice




                                    2